248 S.E.2d 397 (1978)
38 N.C. App. 607
Jarvis B. BROWN
v.
Gennie Bryant BROWN and Norva O. Waddell.
No. 7813SC28.
Court of Appeals of North Carolina.
November 7, 1978.
*398 Ray H. Walton, Southport, for plaintiff-appellant.
D. Jack Hooks, Whiteville, and Marshall, Williams, Gorham & Brawley by Lonnie B. Williams, Wilmington, for defendant-appellee.
MITCHELL, Judge.
By his single assignment of error, the plaintiff contends that he presented evidence that the defendant was negligent in turning in front of another car without giving a turn signal. The plaintiff contends this evidence required the trial court to submit the case to the jury, and that the trial court erred in granting the defendant's motion for directed verdict and entering judgment thereon. The plaintiff's assignment and contentions are meritorious.
All of the evidence before the trial court tended to indicate that the defendant did not give a turn signal and turned directly into the path of an overtaking vehicle which was in the left or passing lane. G.S. 20-154(a) does not require that a motorist give a signal before turning unless the surrounding circumstances afford reasonable grounds for apprehending that the turn may affect the operation of another vehicle. Cooley v. Baker, 231 N.C. 533, 58 S.E.2d 115 (1950). The plaintiff's evidence tended to show that the circumstances surrounding the collision in this case afforded the defendant reasonable grounds for apprehending that her turn might affect the operation of another vehicle and that, therefore, a signal was required.
Under circumstances making G.S. 20-154(a) applicable, the statute imposes both the duty of giving the required turn signal and the duty to see prior to turning that such movement can be made in safety. Ratliff v. Duke Power Co., 268 N.C. 605, 151 S.E.2d 641 (1966); McNamara v. Outlaw, 262 N.C. 612, 138 S.E.2d 287 (1964). Additionally, without regard to whether the turning driver gives the appropriate signal, other motorists affected have the right to assume that he will delay his movement until it may be made in safety. Eason v. Grimsley, 255 N.C. 494, 121 S.E.2d 885 (1961).
Upon the defendant's motion for directed verdict, the plaintiff's evidence must be taken as true and considered in the light most favorable to him. Farmer v. Chaney, 292 N.C. 451, 233 S.E.2d 582 (1977); Kelly v. International Harvester Co., 278 N.C. 153, 179 S.E.2d 396 (1971). When *399 viewed in such light, the plaintiff's evidence was sufficient to withstand the defendant's motion for a directed verdict. The Supreme Court of North Carolina, in cases involving defendants turning left into the path of overtaking vehicles and similar on their facts to the present case, has held that the issues of negligence arising from such evidence should be submitted to the jury for determination. Farmers Oil Co. v. Miller, 264 N.C. 101, 141 S.E.2d 41 (1965); Eason v. Grimsley, 255 N.C. 494, 121 S.E.2d 885 (1961). We do not find convincing the defendant's assertion that these cases should be held distinguishable as the overtaking vehicle in each case sounded a warning horn. Instead, we find them controlling authority which required the plaintiff's evidence be submitted to the jury on the issue of the defendant's negligence.
The defendant has cited us to numerous cases involving rear-end collisions as authority for the proposition that the evidence here did not present an issue of negligence on her part. As the car in which the plaintiff was a passenger struck the defendant's car in its left side while the defendant was executing a left turn, we find these cases easily distinguishable and believe the previously referred to cases are controlling.
The defendant has also contended that the evidence clearly reflects that any negligence on her part was not the proximate cause of the plaintiff's injuries. In support of this contention, the defendant argues that the evidence clearly reveals that the plaintiff could not have seen her turn signal even if it had been activated. The law, however, holds every driver to the duty of seeing that which ought to have been seen. Clarke v. Holman, 274 N.C. 425, 163 S.E.2d 783 (1968). We cannot say that based upon the plaintiff's evidence taken in the light most favorable to him, it is so clear that he could not have seen a turn signal if given by the defendant at the appropriate time as to require the trial court to allow the defendant's motion for a directed verdict. See Eason v. Grimsley, 255 N.C. 494, 121 S.E.2d 885 (1961).
The plaintiff's evidence was sufficient to withstand the defendant's motion for a directed verdict. We must, therefore, reverse the judgment of the trial court and remand this case for trial.
Reversed and remanded.
BROCK, C. J., and HEDRICK, J., concur.